Exhibit Dear Shareholder, FNBH Bancorp, Inc. reported a net loss of $682,000 for the quarter ended September 30, 2010. The quarterly results compare favorably to the $1.4 million loss incurred during the third quarter of last year and the $915,000 loss reported for the previous quarter. The third quarter of 2010 included a $1.2 million provision for loan losses that is reduced from the 2009 third quarter $1.8 million provision. Our year to date net loss of $2.2 million compares with a 2009 nine month net loss of $14.1 million. The 2010 and 2009 periods include loan loss provision expense of $3.6 million and $14.6 million, respectively.
